The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities: there is no need for the colon in Line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a first segment” in Line 20.  The claim already sets forth antecedent basis for the a first segment (Line 7) such that referring to “a first segment” again creates a lack of clarity as to whether it is that first segment previously mentioned or a new and additional first segment.  Appropriate correction required.
Claim 1 recites the limitation "the insert seat" in Line 25.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 1 recites the limitation "the center" in Line 25.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 1 recites the limitation "the triangle" in Line 25.  There is insufficient antecedent basis for this limitation in the claim.  This should technically refer back to the triangular shape as there is no antecedent basis for a triangle.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Long, II et al. (US Pub. No. 2005/0084341 A1) in view of Choi et al. (US Pub. No. 2012/0070242 A1) and Hecht (US Patent No. 8,573,905 B2) and Hatta (US Patent No. 8,419,319 B2).
(Claim 1) Long, II et al. (“Long”) discloses an indexable rotary cutting tool (Figs. 1-8).  The cutting tool includes a substantially cylindrical tool body (12) having a rotational axis (20); and cutting inserts (2) mounted on the tool body (12).  The tool body (12) has a peripheral surface (14) provided with a plurality of spiral grooves (Figs. 1-8; ¶ 0022) in which a plurality of insert seats (16) is formed.  The cutting inserts (2) are removably arranged on the insert seats (16).  The cutting inserts (2) are mounted on the insert seats by the fastening screw (4) so that one of the major cutting edges formed at one side of the regular triangular shape is projected from and parallel to the peripheral surface of the tool body (Figs. 1-8).  When positions of the cutting inserts (2) arranged in each of the spiral grooves are defined as a first segment to an nth segment, where n is an integer of 2 or higher, from a leading end surface (surface furthest from keyway) side to a base end surface (side including the keyway) side of the tool body (Figs. 1-8).  As viewed from the leading end surface side of the tool body (Figs. 2, 6), all of the angles, β1, ... βm, where m is an integer of 2 or higher, between lines connecting the rotational axis (20) and the cutting inserts (2) in the first segments of the respective spiral grooves are different from each other (¶ 0024).  As viewed from the leading end surface side of the tool body (Figs. 2, 6), an angle (αt) between the cutting insert (2) in the first segment and the cutting insert (2) in the nth segment, being a last segment, arranged in the spiral groove (Figs. 1-8) is different from any of the angles β1, ... βm, where m is an integer of 2 or higher, between the lines connecting the rotational axis (20) and the cutting inserts (2) in the first segments.
In the alternative, if Applicant disagrees that the reference includes the claimed relationship between respective spiral grooves and the angular spacing of the inserts with a respective groove, it must be recognized that the Long reference is concerned with arrangement of the individual sets of spiral grooves as well as the inserts about the rotational axis.  Thus, the prior art reference recognizes that the arrangement of the inserts about the rotational axis is a result-effective variable that impacts resonance.  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutting tool disclosed in Long with angles between the cutting insert in the first segment and the cutting insert in the last segment being different than each of the angles between the inserts in adjacent first segments in order to optimize vibration reduction.  see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."); In re Aller, 220 F.2d 454, 456, (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
The Long reference does not explicitly disclose cutting inserts having a triangular shape or the spacing relationship between the cutting insert in the nth segment of one of the spiral grooves and the cutting insert of the first segment of the adjacent spiral groove of the plurality of spiral grooves as recited in claim 1.
Choi et al. (“Choi”) discloses a substantially triangular cutting insert (Figs. 6-22).  The cutting insert has a central axis (118) and a mounting hole (116) having a central axis coincident with the central axis (Fig. 6).  Each cutting insert includes a first surface (110), a second surface (120) arranged opposite the first surface, and a peripheral surface (130, 140) connecting the first surface and the second surface (Figs. 6, 7).  The mounting hole (116) is configured to receive a fastening screw (Fig. 14) for removably mounting the cutting insert to one of the insert seats and formed so as to penetrate substantially the center of the first surface and the second surface (Figs. 6, 8).  The first surface (110) has a hexagonal shape (Fig. 8) with a portion near each vertex of the triangle being chamfered (Fig. 9) such that the hexagonal shape has long side portions (160, 170) that each constitute a side of the regular triangular shape and short side portions (164, 174) that each appear on the chamfered portion.  The long side portions (160, 170) and the short side portions (164, 174) being formed alternately with each long side portion and each short side portion intersecting at an obtuse angle (Figs. 8, 9; ¶ 0046).  Cutting edges (160, 170, 164, 174) are formed at intersecting edges between the first surface and the peripheral surface (Figs. 6-8).  The major cutting edges (160, 170) are formed on the long side portions and minor cutting edges (164, 174) are formed on the short side portions (Fig. 8).  Each insert seat includes a bottom surface configured to contact the second surface (120) of the cutting insert (Figs. 14, 15).  A fixture hole is (Figs. 14, 17) is provided at substantially a center of the bottom surface for fixing the cutting insert onto the insert seat by screwing.  The cutting inserts are mounted on the insert seats by the fastening screw so that one of the major cutting edges formed at one side of the regular triangular shape is projected from and parallel to the peripheral surface of the tool body (Fig. 14).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to modify the cutting tool disclosed in Long with substantially triangular cutting inserts (and complimentary seating arrangement to accommodate the triangular shaped inserts) as taught by Choi as a simple substitution of one known element for another to obtain the predictable result of performing a cutting operation with a triangular insert that cuts a wall (192) and base (194) as shown in Figure 14 of Choi.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several rationales that may support a finding of obviousness, including simple substitution of one known element for another to obtain predictable results).
The modified Long cutting tool does not explicitly disclose a flat pocket bottom surface and two side walls for supporting the insert.  A part of the peripheral surface of the cutting insert that corresponds to remaining sides of the regular triangular shape contacts with a side wall surface of the pocket (Fig. 14), but it is not clear if there is a second wall shown.
Hecht discloses a cutting tool with disclose a flat pocket bottom surface (162) and two side walls (168, 169) for supporting the insert.  A main cutting edge protrudes from the peripheral surface of the cutting tool body (Fig. 7).  A part of the peripheral surface of the cutting insert that corresponds to remaining sides (i.e., the sides not corresponding to the main cutting edge protruding from the cutting tool body) of the regular triangular shape contacts with a side wall surface of the pocket (Figs. 7-9).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to modify the cutting tool disclosed in Long with pocket surfaces as suggested in Hecht in order to support the insert in the holder pocket.
While Long does not explicitly disclose the spacing relationship between the last insert of one spiral segment and the first insert of the adjacent spiral segment, the reference does disclose that the inserts may be varied in their circumferential spacing . . . .”  (¶ 0005).
Hatta discloses as viewed from the leading end surface side of the tool body, a cutting insert in the nth 2Application No. 16/990,964segment of the one of the spiral grooves partially overlaps, and does not completely overlap, a cutting insert in a first segment of an adjacent spiral groove of the plurality of spiral grooves.  See (annotated Figs. 8 and 9 below).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the cutting tool disclosed in Long with the spacing relationship between the nth insert in one segment and the first insert of the adjacent segment as suggested by Hatta in order to optimize vibration reduction based upon operational parameters.

    PNG
    media_image1.png
    564
    644
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    550
    577
    media_image2.png
    Greyscale

(Claim 2) There is no explicit disclosure that an absolute value of a difference between the angle between the cutting insert (2) in the first segment and the cutting insert (2) in the nth segment (i.e., insert in the last segment) and the angles, β1, ... βm, where m is an integer of 2 or higher, between the lines connecting the rotational axis (20) and the cutting inserts (2) in the first segments of the respective spiral grooves (Figs. 1-8) is smaller than angles, αl, ... αn-1 (where n-1 is equal to or greater than 2) between lines connecting the rotational axis (O) and adjacent (i.e., inserts next to one another; that is, an insert and the next closest insert) cutting inserts (2) in a respective spiral, as viewed from the leading end surface side of the tool body (Figs. 2, 6).  While there is no explicit disclosure of this relationship, the angular spacing relationship between the difference of the first two recited angles in the claim and the angles between adjacent inserts is a result-effective variable because the spacing of inserts as well as spacing among the respective spirals of inserts effect resonance of the cutting tool.  Therefore, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutting tool disclosed in Long with an angular spacing relationship as claimed in order to optimize vibration reduction.  see Smith, 88 U.S. at 118-19; In re Williams, 36 F.2d at 438; In re Aller, 220 F.2d 454 at 456.
(Claim 3) In a side view of the tool body (12), distances (L1, ...Ln (where n is an integer of 2 or higher)) from a leading end surface of the tool body (12) to the respective cutting inserts (2) in a direction of the rotational axis (20) are equal among the respective segments of all the spiral grooves (Figs. 1, 3-5, 7, 8; ¶ 0022).  In each of the spiral grooves, all angles (al, ...an-1 (n-1 equal to or greater than 2)) between lines connecting the rotational axis (20) and adjacent cutting inserts (2) are equal, as viewed from the leading end surface side of the tool body (20).  That is, in an embodiment having only two rows (clm 1), the spacing between the adjacent inserts will be the same.
(Claim 4) As viewed from the leading end surface side of the tool body (20), regarding angles (al, ...an-1 (n-1 > 3)) between lines connecting the rotational axis (O) and the respective adjacent cutting inserts (2) arranged in at least one of the spiral grooves, an angle (αl) between the4 WCSR 36397598v1Atty Dkt T147 1860US.PCTcutting insert (2) in the first segment and the cutting insert (40) in a second segment is larger than angles between adjacent cutting inserts (40) in second and subsequent segments (Figs. 2, 6).
(Claim 5) In a side view of the tool body (12), distances (L1, ...Ln (where n is an integer of 2 or higher)) from a leading end surface of the tool body (12) to the respective cutting inserts (2) in a direction of the rotational axis (20) are equal among the respective segments of all the spiral grooves (Figs. 1, 3-5, 7, 8; ¶ 0022).  In each of the spiral grooves, all angles (al, ...an-1 (n-1 equal to or greater than 2)) between lines connecting the rotational axis (20) and adjacent cutting inserts (2) in the second and subsequent segments are equal, as viewed from the leading end surface side of the tool body (Figs. 2, 6).
(Claim 6) Long does not explicitly disclose an axial rake angle of the cutting inserts (2) in second and subsequent segments being larger with respect to a positive side than an axial rake angle of the cutting insert (2) in the first segment, in at least one of the spiral grooves.  Yet, Long does disclose differing axial rake angles (clm 3).  Axial rake angles are result-effective variables because they impact the forces on the cutting inserts and the life of the cutting edges of the cutting inserts.  Thus, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutting tool disclosed in Long with differing axial rake angles as claimed in order to optimize forces acting on the cutting inserts and reduce resonance as a result of those differing forces.  see Smith, 88 U.S. at 118-19; In re Williams, 36 F.2d at 438; In re Aller, 220 F.2d 454 at 456.
Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art of record fails to disclose one of the major cutting edges projecting from the holder pocket and running parallel to the peripheral surface of the holder.  Additionally, Applicant contends that the prior art of record fails to disclose or suggest the non-active side surfaces contacting pocket walls in the holder.  Examiner disagrees.
The prior art of record discloses the major/main cutting edge projecting from the holder pocket and running parallel to the peripheral surface of the holder in that the body of the holder is disclosed as being generally cylindrical about the rotational axis and that the cutting edges are parallel to the rotational axis for cutting the upright wall.  The presence of two pocket side walls has been addressed via modification in view of a new ground of rejection.  As such, the prior art reads upon the claimed invention. 
Conclusion                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722